Fatzer, J.
(dissenting); I concur with what is said in Mr. Justice Jackson’s dissenting opinion, but I wish to add the following: The decedent’s will was executed five months before her death, and the status of beneficiaries and potential beneficiaries was substantially the same on both the execution and operative dates of the will. The appellant, Miriam F. Ball, is the decedent’s sole heir at law. She was 38 years of age and had three living children when the will was executed and when the decedent died. Except for the specific bequest of the bank stock to Marjorie Staggs, the decedent’s will does not specifically name any other beneficiary except her daughter, Miriam F. Ball. While the will provides for a class of beneficiaries —the living children of the body of Miriam F. Ball and the children of deceased children of the body of Miriam F. Ball — it does not express any disposition to benefit any specific individuals except the daughter, Miriam F. Ball, and the granddaughter, Marjorie Staggs, as to the bank stock.
The decedent’s will is very specific. The decedent clearly indicated her desire to protect and perpetuate the stock of the Gorham State Bank and her extensive farming operation. As to the bank stock, it was left in trust to Marjorie Staggs, distributable one-half at 25 years of age and the remainder at 30 years of age. The parties concede that this provision of the will vested title to the bank stock in Marjorie Staggs within the period prescribed by the rule against perpetuities and is not the subject of controversy in this litigation. All the other real and personal property of the decedent was devised to trustees, in trust, with the trustees to make monthly distributions to Miriam F. Ball during her lifetime of fourteen-twentieths of the *508annual net income of the trust estate. Upon the death of Miriam, that distribution was to be made during any remaining trust term to the children of the body of Miriam. The trust was to continue until the youngest child of the body of Miriam had reached the “age of twenty-three (23) years or at the death of (Miriam), whichever event occurs the later.” Upon the happening of those two prerequisites, title to the trust was to be vested in and distributed to the class of beneficiaries consisting of the then living children of the body of Miriam F. Ball, plus any children of deceased children of the body of Miriam F. Ball. Adopted children were specifically excluded from the talcing class.
The parties, counsel, the district court, and this court are all agreed that the remainder to this class of beneficiaries above designated was continquent and that the trust was in violation of the rule against perpetuities that requires that property must vest within a life or lives in being and 21 years thereafter.
The court has now come full circle. It recognizes in one breath that the common-law rule against perpetuities, in force in this state since statehood (Keeler v. Lauer, 73 Kan. 388, 85 Pac. 541; Klingman v. Gilbert, 90 Kan. 545, 135 Pac. 682; Lasnier v. Martin, 102 Kan. 551, 171 Pac. 645; Grossenbacher v. Spring, 108 Kan. 397, 195 Pac. 884; Kirkpatrick v. Kirkpatrick, 112 Kan. 314, 211 Pac. 146; Beverlin v. First National Bank, 151 Kan. 307, 98 P. 2d 200), is still in force, and that paragraph V of the decedent’s will violates the rule and is void in its entirety, but in the next breath it holds that it will reform the will by “excising” the infringing portions of paragraph V and declare the will as it should have been executed to permit the decedent to have left a valid will. Such a conclusion has no precedent in this jurisdiction or elsewhere to sustain it; it is wholly unwarranted, and places the court in the business of rewriting invalid wills of testators to establish what it deems to be the testator’s plan or interest.
It is axiomatic that courts cannot make new wills for testators who have failed to make valid wills for themselves. If the court feels that the rule against perpetuities is no longer fitted to the wants and needs' of the people of the state, it should declare it to be inoperative so that the Bench and Bar may be properly guided in the future when drawing wills. It is not warranted in recognizing the rule as applicable to a decedent’s will, and then avoid its application by the device of excising the invalid portions of a will which violate it.
I would reverse the judgment.